*571Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered November 22, 2004, convicting him of murder in the second degree, attempted murder in the second degree, assault in the second degree, reckless endangerment in the first degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the admission of expert testimony regarding the customs and practices of Mexican-American gangs is without merit. The testimony was relevant to the issue of the defendant’s motive and was a necessary background to explain to the jury the sequence of events (see People v Cain, 16 AD3d 288 [2005]; People v Filipe, 7 AD3d 539 [2004]; People v Avila, 303 AD2d 165 [2003]; People v Edwards, 295 AD2d 270 [2002]; People v Newby, 291 AD2d 460 [2002]). Since the probative value of this testimony outweighed any prejudice to the defendant, the Supreme Court providently exercised its discretion in admitting it (see People v Filipe, 7 AD3d 539 [2004]; People v Newby, 291 AD2d 460 [2002]).
The defendant’s claim that the prosecutor’s allegedly improper comments during summation require reversal is unpreserved for appellate review since the defendant failed to raise any objection to the comments at trial (see People v Williams, 38 AD3d 925 [2007]; People v Campbell, 29 AD3d 601 [2006]). In any event, the challenged remarks either constituted fair comment on the evidence or were permissive responses to the defense counsel’s summation (see People v Ashwal, 39 NY2d 105 [1976]; People v Campbell, 29 AD3d 601 [2006]; People v Rabady, 28 AD3d 794 [2006]).
Viewing the totality of the evidence, the law, and under the circumstances of the case, the defendant’s contention that he was denied the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708 [1998]; People v Gonzalez, 22 AD3d 597 [2005]).
The Supreme Court properly imposed consecutive sentences for the defendant’s murder, attempted murder, and assault convictions because the offenses were separate and distinct acts, notwithstanding that they occurred in the course of a continuous incident (see People v Brathwaite, 63 NY2d 839 [1984]; People v Pritchett, 29 AD3d 828 [2006]; People v McCullough, *572283 AD2d 988 [2001]; People v Grimes, 277 AD2d 945 [2000]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions raised in his supplemental pro se brief are unpreserved for appellate review and, in any event, are without merit. Schmidt, J.E, Skelos and Fisher, JJ., concur.